|V|r. Jeffrey D. Kyle, C|erk
Third District Court of Appea|s
F’rice Danie| Sr. Bui|ding

209 vv_ 14"‘ street Room 101
Austin, Texas 78701

RE: Tria| Court Cause Number: CZO15-0395D
Court of Appeals Number: 03-15-00807-CV

Richard |V|ontgomery, lndividual|y, vs. Ro|ando H. Saenz, et al

Dear lV|r. Ky|e

| am the deputy court reporter charged with the responsibility of preparing the Reporter‘s Record in
the above-styled and numbered cause for filing with the Third Court of Appea|s. le records indicate
that the Accelerated Reporter’s Record is due to the Court of Appea|s on January 1, 2016, This
appeal was tiled on December 22, 2015 and | am currently on Christmas vacation with my family and
not due to return horne until January 2, 2016. As well, no payment arrangements have been made
with appellate counsel

For all of the reasons listed above, | am requesting a 10-day extension from the due date of January
1l 2016. P|ease advise should further action be required on my part. Thank you for your attention to
this matter.

Respectfu||y yours,

Amy Ferro